Citation Nr: 0622061	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that a previously-denied 
claim of entitlement to service connection for PTSD has not 
been reopened.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  By decision dated in May 1991, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

2.  Evidence associated with the veteran's claims file 
subsequent to May 1991 raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The Board's May 1991 decision, wherein service connection 
for an acquired psychiatric disorder, to include PTSD, was 
denied, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1100 (2005).

2.  The evidence received since the May 1991 Board decision 
is new and material, and serves to reopen the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With regard to the veteran's request to reopen his claim for 
service connection for a psychiatric disorder, the Board 
notes that a January 2003 letter from the RO advised the 
veteran of the criteria by which claims are reopened.  In 
particular, the veteran was advised of the means by which 
claimed stressor events, alleged to have precipitated PTSD, 
are established and verified, thereby appearing to satisfy 
the requirements of Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), in view of the fact that the May 1991 
Board decision was predicated on the lack of claimed 
verifiable stressor events.  Any further analysis as to the 
sufficiency of the RO's January 2003 letter is, however, 
irrelevant, in view of the favorable determination herein 
reopening the claim, and the additional VCAA notice 
development required accordingly.

The Board notes that information with regard to the 
assignment of a disability rating or an effective date, in 
the event of an award of benefits, was not addressed in any 
communication that was sent to the appellant during the 
course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of a disability rating or an 
effective date is rendered moot.  Mayfield, supra.

Duty to assist

For claims to reopen that are received by VA on of after 
August 29, 2001, when revisions to 38 C.F.R. § 3.156(a) took 
effect, VCAA's duty to assist attaches.  In the instant case, 
however, further inquiry into whether VA has satisfied its 
duty to assist under the VCAA need not be made, in view of 
the decision rendered herein and the further development 
requested below.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence of record.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, in support of the claim.  The Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was denied by the 
Board in May 1991.  Under 38 U.S.C.A. § 7104(b), a decision 
by the Board is final, and may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once the 
Board renders a decision on a particular claim, the claim 
cannot be reopened or adjudicated by VA absent the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); Barnett v. Brown, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran submitted 
his request to reopen his claim subsequent to August 29, 
2001; the regulation that has been in effect as of that date 
stipulates that new evidence means evidence not previously 
submitted to agency decisionmakers, while material evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (in effect as of August 29, 2001).  VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record in May 1991, when the Board denied the 
veteran's initial claim of service connection for an acquired 
psychiatric disorder, to include PTSD, consisted primarily of 
the veteran's service medical records, along with VA medical 
records indicating diagnoses to include PTSD.  The Board, in 
denying this claim, specifically observed that a diagnosis of 
PTSD rendered on VA review in March 1987 had not been 
confirmed, inasmuch as there was no sufficiently documented 
stressor; it was noted that his contentions included, with 
regard to alleged PTSD stressors, that his best friend from 
home had been killed in Vietnam, and that his brother and a 
nephew who were attached to other units had been wounded.

As noted above, the Board's decision is final, and can be 
reopened only upon the receipt by VA of new and material 
evidence.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2005).

The evidence associated with the veteran's claims file since 
May 1991 includes VA treatment records dated in 2003 that 
reflect claims by the veteran that he had been in close 
proximity to an ammunition depot that had blown up or an 
airfield that had exploded.  

This evidence is new, in that it presents information - that 
the veteran claims to have been near an ammunition dump that 
had blown up or and airfield that had exploded - that had not 
previously been known.  As such, it is material, in that it 
relates to an unsubstantiated fact (the occurrence of a 
stressor event) that is necessary to establish the claim.  To 
that extent, and to that extent only, the veteran's appeal to 
reopen a claim for service connection for PTSD is granted.


ORDER

New and material evidence has been received, and the 
veteran's appeal to reopen the claim for service connection 
for PTSD is granted, to that extent.



REMAND

As indicated above, the Board has determined that the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.  It is now incumbent upon the RO to review 
the complete evidentiary record, and to undertake any 
additional development of the evidence if necessary.

In particular, the Board notes that the veteran has cited 
particular stressor events, but that development of the 
record with regard to those purported stressors, and their 
relationship to his currently-diagnosed PTSD, has not been 
undertaken.  Such development is necessary under VA's duty to 
assist as required by the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to furnish the veteran with 
a VCAA notice letter, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish entitlement to service 
connection for PTSD.  This letter is to 
include all pertinent criteria as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  The RO should identify all stressor 
events cited by the veteran as a 
causative event that precipitated his 
PTSD.  If necessary, the RO should 
request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria VA 22315-3802, 
furnish information pertaining to any 
such stressors that arose due to combat 
circumstances.  

3.  Following completion of the above 
action, and any additional development of 
the evidence deemed necessary, and if any 
stressor is deemed verified by VA, the 
veteran should be accorded a 
comprehensive PTSD examination by a VA 
psychiatrist.  All tests indicated should 
be accomplished at this time.  In 
particular, the examiner should be 
requested to indicate whether PTSD is or 
is not currently manifested and, if it 
is, the stressor event(s) that resulted 
in the onset of that disorder.  All 
findings, and the reasons therefor, 
should be set forth on the examination 
report.  The veteran's claims file is to 
be furnished to the examiner, for his or 
her review and referral, prior to this 
examination.

4.  Thereafter, the RO should review the 
claim and determine whether service 
connection for PTSD can now be granted.  
In making this determination, the RO is 
to consider all of the evidence of 
record, to include that considered by the 
Board in May 1991.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


